Exhibit 10.02
 
THIS DEBENTURE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS DEBENTURE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
STATE SECURITIES LAWS.  THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION
OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS DEBENTURE UNDER SAID
ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO CLICKER INC. THAT SUCH REGISTRATION IS NOT REQUIRED.
 
Number: A-__
 
CONVERTIBLE DEBENTURE
 
FOR VALUE RECEIVED, Mesa Energy Holdings, Inc., a Delaware corporation (the
“Borrower”), promises to pay to Whalehaven Capital Fund Ltd. (the “Holder”) or
its registered assigns or successors in interest, the sum of _________
($______), together with any accrued and unpaid interest hereon, on July 31,
2013 (the “Maturity Date”) if not sooner paid.
 
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Exchange Agreement dated as of June 16,
2011, between Borrower and the Holder (as amended, modified or supplemented from
time to time, the “Purchase Agreement”).
 
The following terms shall apply to this Debenture:
 
ARTICLE I
INTEREST & AMORTIZATION
 
1.1. Interest.  Subject to Sections 3.9 and 5.7 hereof, the Debenture shall
accrue interest equal to six percent (6%) per annum.  Interest on the
outstanding principal balance of the Debenture shall be computed on the basis of
the actual number of days elapsed based on a year of three hundred and
sixty-five (365) days and shall be payable in cash or shares of common stock
based on the then Conversion Price, at the election of the Borrower.
 
1.2. Payment.  Payment of the aggregate principal amount outstanding under this
Debenture (the “Principal Amount”) shall be made on the Maturity Date.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II
CONVERSION REPAYMENT
 
2.1. Optional Conversion.  Subject to the terms of this Article II, the Holder
shall have the right, but not the obligation, at any time until the Maturity
Date, or thereafter during an Event of Default and to convert all or any portion
of the outstanding Principal Amount into fully paid and nonassessable shares of
the Common Stock at the Conversion Price. The shares of Common Stock to be
issued upon such conversion are herein referred to as the “Conversion
Shares.”  The “Conversion Price” shall mean $0.125 per share.  The Conversion
Price may be adjusted pursuant to the other terms of this Debenture.
 
2.2. Conversion Limitation.  Notwithstanding anything contained herein to the
contrary, the Holder shall not be entitled to convert pursuant to the terms of
this Debenture an amount that would be convertible into that number of
Conversion Shares which would exceed the difference between the number of shares
of Common Stock beneficially owned by such Holder and 4.99% of the outstanding
shares of Common Stock of Borrower.  For the purposes of the immediately
preceding sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Exchange Act and Regulation 13d-3 thereunder.
 
2.3. Mechanics of Holder’s Conversion.  Subject to Section 2.2, this Debenture
will be converted by the Holder in part from time to time after the Issue Date,
by submitting to the Borrower a Notice of Conversion (by facsimile or other
reasonable means of communication dispatched on the Conversion Date prior to
6:00 p.m., New York, New York time).  On each Conversion Date (as hereinafter
defined) and in accordance with its Notice of Conversion, the Holder shall make
the appropriate reduction to the Principal Amount as entered in its records and
shall provide written notice thereof to the Borrower on the Conversion
Date.  Each date on which a Notice of Conversion is delivered or telecopied to
Borrower in accordance with the provisions hereof shall be deemed a Conversion
Date (the “Conversion Date”).  A form of Notice of Conversion to be employed by
the Holder is annexed hereto as Exhibit A.  Borrower shall provide written
instructions to the transfer agent accompanied by an opinion of counsel to
Borrower and shall cause the transfer agent to transmit the certificates
representing the Conversion Shares to the Holder by physical delivery or
crediting the account of the Holder’s designated broker with the Depository
Trust Corporation (“DTC”) through its Deposit Withdrawal Agent Commission
(“DWAC”) system within five (5) business days after receipt by Borrower of the
Notice of Conversion (the “Delivery Date”). In the case of the exercise of the
conversion rights set forth herein the conversion privilege shall be deemed to
have been exercised and the Conversion Shares issuable upon such conversion
shall be deemed to have been issued upon the date of receipt by Borrower of the
Notice of Conversion. The Holder shall be treated for all purposes as the record
holder of such Common Stock, unless the Holder provides Borrower written
instructions to the contrary.
 
 
2

--------------------------------------------------------------------------------

 
 
2.4. Conversion Mechanics.
 
(a) The number of shares of Common Stock to be issued upon each conversion of
this Debenture shall be determined by dividing that portion of the principal to
be converted by the then applicable Conversion Price.
 
(b) The Conversion Price and number and kind of shares or other securities to be
issued upon conversion shall be subject to adjustment from time to time upon the
happening of certain events while this conversion right remains outstanding, as
follows:
 
A. Reclassification, etc.  If Borrower at any time shall, by reclassification or
otherwise, change the Common Stock into the same or a different number of
securities of any class or classes, this Debenture, as to the unpaid Principal
Amount, shall thereafter be deemed to evidence the right to purchase an adjusted
number of such securities and kind of securities as would have been issuable as
the result of such change with respect to the Common Stock (i) immediately prior
to or (ii) immediately after such reclassification or other change at the sole
election of the Holder.
 
2.5. Authorized Shares. The Borrower covenants that during the period the
conversion right exists, the Borrower will reserve from its authorized and
unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Stock upon the full conversion of
this Debenture.  The Borrower is required at all times to have authorized and
reserved such number of shares that is actually issuable upon full conversion of
the Debenture (based on the Conversion Price in effect from time to time) (the
“Reserved Amount”).  The Borrower represents that upon issuance, such shares
will be duly and validly issued, fully paid and non-assessable.  In addition, if
the Borrower shall issue any securities or make any change to its capital
structure which would change the number of shares of Common Stock into which the
Debenture shall be convertible at the then current Conversion Price, the
Borrower shall at the same time make proper provision so that thereafter there
shall be a sufficient number of shares of Common Stock authorized and reserved,
free from preemptive rights, for conversion of the outstanding Debenture.
 
2.6. Issuance of New Debenture.  Upon any partial conversion of this Debenture,
a new Debenture containing the same date and provisions of this Debenture shall,
at the request of the Holder, be issued by the Borrower to the Holder for the
principal balance of this Debenture and interest which shall not have been
converted or paid. Subject to the provisions of Article III, the Borrower will
pay no costs, fees or any other consideration to the Holder for the production
and issuance of a new Debenture.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE III
EVENTS OF DEFAULT
 
The occurrence of any of the following events set forth in Sections 3.1 through
3.8, inclusive, shall be an “Event of Default”:
 
3.1. Failure to Pay Principal or Interest.  Borrower fails to pay principal or
interest, and such failure shall continue for a period of five (5) business days
following the date upon which such payment was due.
 
3.2. Breach of Covenant.  Borrower breaches any covenant or other term or
condition of this Debenture in any material respect and such breach, if subject
to cure, continues for a period of five (5) business days after the occurrence
thereof.
 
3.3. Stop Trade.  An SEC stop trade order or Principal Market trading suspension
of the Common Stock shall be in effect for five (5) consecutive days or five (5)
days during a period of 10 consecutive days, excluding in all cases a suspension
of all trading on a Principal Market, provided that Borrower shall not have been
able to cure such trading suspension within 30 days of the notice thereof or
list the Common Stock on another Principal Market within 60 days of such
notice.  The “Principal Market” for the Common Stock shall include the Pink
Sheets, OTC Bulletin Board, NASDAQ Markets, American Stock Exchange, or New York
Stock Exchange (whichever of the foregoing is at the time the principal trading
exchange or market for the Common Stock), or any securities exchange or other
securities market on which the Common Stock is then being listed or traded.
 
3.4. Indebtedness.  The holder of any indebtedness of the Borrower or any of its
subsidiaries, except in the ordinary course of business, shall accelerate any
payment of any amount or amounts of principal or interest on any indebtedness
(the "Indebtedness") (other than the Indebtedness hereunder) prior to its stated
maturity or payment date the aggregate principal amount of which Indebtedness of
all such persons is in excess of $100,000, whether such Indebtedness now exists
or shall hereinafter be created, and such accelerated payment entitles the
holder thereof to immediate payment of such Indebtedness which is due and owing
and such indebtedness has not been discharged in full or such acceleration has
not been stayed, rescinded or annulled within ten (10) business days of such
acceleration.
 
3.5. Judgments.  A judgment or order for the payment of money shall be rendered
against the Borrower or any of its subsidiaries in excess of $100,000 in the
aggregate (net of any applicable insurance coverage) for all such judgments or
orders against all such persons (treating any deductibles, self insurance or
retention as not so covered) that shall not be discharged, and all such
judgments and orders remain outstanding, and there shall be any period of sixty
(60) consecutive days following entry of the judgment or order in excess of
$100,000 or the judgment or order which causes the aggregate amount described
above to exceed $100,000 during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect.
 
 
4

--------------------------------------------------------------------------------

 
 
3.6. Bankruptcy.  The Borrower shall (i) apply for or consent to the appointment
of, or the taking of possession by, a receiver, custodian, trustee or liquidator
of itself or of all or a substantial part of its property or assets, (ii) make a
general assignment for the benefit of its creditors, (iii) commence a voluntary
case under the Bankruptcy Code or under the comparable laws of any jurisdiction
(foreign or domestic), (iv) file a petition seeking to take advantage of any
bankruptcy, insolvency, moratorium, reorganization or other similar law
affecting the enforcement of creditors' rights generally, (v) acquiesce in
writing to any petition filed against it in an involuntary case under the
Bankruptcy Code or under the comparable laws of any jurisdiction (foreign or
domestic), or (vi) take any action under the laws of any jurisdiction (foreign
or domestic) analogous to any of the foregoing.
 
3.7. Liquidation.  A proceeding or case shall be commenced in respect of the
Borrower or any of its subsidiaries without its application or consent, in any
court of competent jurisdiction, seeking (i) the liquidation, reorganization,
moratorium, dissolution, winding up, or composition or readjustment of its
debts, (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of it or of all or any substantial part of its assets or (iii) similar
relief in respect of it under any law providing for the relief of debtors, and
such proceeding or case described in clause (i), (ii) or (iii) shall continue
un-dismissed, or un-stayed and in effect, for a period of thirty (30)
consecutive days or any order for relief shall be entered in an involuntary case
under the Bankruptcy Code or under the comparable laws of any jurisdiction
(foreign or domestic) against the Company or any of its subsidiaries or action
under the laws of any jurisdiction (foreign or domestic) analogous to any of the
foregoing shall be taken with respect to the Company or any of its subsidiaries
and shall continue un-dismissed, or un-stayed and in effect for a period of
thirty (30) consecutive days.
 
3.8. Failure to Deliver Common Stock or Replacement Debenture.  Borrower’s
failure to timely deliver Common Stock to the Holder pursuant to and in the form
required by this Debenture and the Purchase Agreement, if such failure to timely
deliver Common Stock shall not be cured within five (5) days.  If Borrower is
required to issue a replacement Debenture to Holder and Borrower shall fail to
deliver such replacement Debenture within seven (7) Business Days.
 
DEFAULT RELATED PROVISIONS
 
3.9. Default Interest Rate.  Following the occurrence and during the continuance
of an Event of Default, interest on this Debenture shall automatically be
instated at a rate of 10% per annum, effective as of the date of the Event of
Default, which interest shall be payable in cash or Common Stock, at the option
of the Borrower.
 
3.10. Conversion Privileges.  The conversion privileges set forth in Article II
shall remain in full force and effect immediately from the date hereof and until
this Debenture is paid in full.
 
 
5

--------------------------------------------------------------------------------

 
 
3.11. Cumulative Remedies.  The remedies under this Debenture shall be
cumulative.
 
ARTICLE IV
DEFAULT PAYMENTS
 
4.1. Default Payment.  If an Event of Default occurs and is continuing beyond
any applicable grace period, the Holder, at its option, may elect, in addition
to all rights and remedies of Holder under the Purchase Agreement and all
obligations of the Borrower under the Purchase Agreement to require the Borrower
to make a Default Payment (“Default Payment”).  The Default Payment shall be
100% of the outstanding principal amount of the Debenture, plus accrued but
unpaid interest, all other fees then remaining unpaid, and all other amounts
payable hereunder. The Default Payment shall be applied first to any fees due
and payable to Holder pursuant to the Debenture, then to accrued and unpaid
interest due on the Debenture and then to outstanding principal balance of the
Debenture.
 
4.2. Default Payment Date.  The Default Payment shall be due and payable
immediately on the date that the Holder has exercised its rights pursuant to
Section 4.1 (“Default Payment Date”).
 
ARTICLE V
MISCELLANEOUS
 
5.1. Failure or Indulgence Not Waiver.  No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.  All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.
 
5.2. Notices.  Any notice herein required or permitted to be given shall be in
writing and provided in accordance with the terms of the Purchase Agreement.
 
5.3. Amendment Provision.  The term “Debenture” and all reference thereto, as
used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented, and any successor instrument as it may be amended or supplemented.
 
5.4. Assignability.  This Debenture shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may not be assigned by the Holder without the prior
written consent of the Borrower, which consent may be withheld by Borrower for
any reason.
 
5.5. Cost of Collection.  If default is made in the payment of this Debenture,
the Borrower shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys’ fees.
 
 
6

--------------------------------------------------------------------------------

 
 
5.6. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Debenture shall be governed by, and construed in accordance with, the internal
laws of the State of New York, without regard to principles of conflicts of
law.  HOLDER AND BORROWER WAIVE ANY RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS DEBENTURE OR ANY TRANSACTION
CONTEMPLATED HEREIN, INCLUDING CLAIMS BASED ON CONTRACT, TORT, BREACH OF DUTY
AND ALL OTHER COMMON LAW OR STATUTORY BASES. Each party hereby submits to the
exclusive jurisdiction of the state and federal courts located in the County of
New York, State of New York.  If the jury waiver set forth in this Section is
not enforceable, then any dispute, controversy or claim arising out of or
relating to this Debenture or any of the transactions contemplated herein will
be finally settled by binding arbitration in New York, New York in accordance
with the then current Commercial Arbitration Rules of the American Arbitration
Association by one arbitrator appointed in accordance with said rules.  The
arbitrator shall apply New York law to the resolution of any dispute, without
reference to rules of conflicts of law or rules of statutory
arbitration.  Judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  Notwithstanding the foregoing, the
parties may apply to any court of competent jurisdiction for preliminary or
interim equitable relief, or to compel arbitration in accordance with this
paragraph.  The expenses of the arbitration, including the arbitrator’s fees and
expert witness fees, incurred by the parties to the arbitration, may be awarded
to the prevailing party, in the discretion of the arbitrator, or may be
apportioned between the parties in any manner deemed appropriate by the
arbitrator.  Unless and until the arbitrator decides that one party is to pay
for all (or a share) of such expenses, both parties shall share equally in the
payment of the arbitrator’s fees as and when billed by the arbitrator.
 
5.7. Maximum Payments.  Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law.  In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by Borrowers to the Holder and thus refunded to the Borrowers
 
5.8. Independent Legal Advice.  All parties acknowledge and represent that:  (a)
they have read this Debenture; (b) they clearly understand this Debenture and
each of its terms; (c) they fully and unconditionally consent to the terms of
this Debenture; (d) Sichenzia Ross Friedman Ference LLP represents Borrower on
other matters but not on this matter, it has drafted this Debenture at the
request of all parties, however all parties have had the benefit and advice of
counsel of their own selection and that neither of them have relied upon the
advice or counsel of Sichenzia Ross Friedman Ference LLP with respect to this
Debenture; (e) they have executed this Debenture, freely, with knowledge, and
without influence or duress; (f) they have not relied upon any other
representations, either written or oral, express or implied, made to them by any
person; and (g) the consideration received by them has been actual and adequate.


5.9. Construction.  Each party acknowledges that it or its own independent legal
counsel participated in the preparation of this Debenture and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Debenture to favor any party against the other.


[Balance of page intentionally left blank; signature page follows.]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has caused this Convertible Debenture to be signed
in its name effective as of this 16th day of June, 2011.
 

 
MESA ENERGY HOLDINGS, INC.
         
 
By:
     
Name:  
Randy M. Griffin     Title:  Chief Executive Officer  

 
 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
NOTICE OF CONVERSION
 
(To be executed by the Holder in order to convert all or part of the Debenture
into Common Stock)
 
[Name and Address of Holder]
 
 
The undersigned hereby converts $______________ of the principal due on July 31,
2013 under the Convertible Debenture issued by Mesa Energy Holdings, Inc.
(“Borrower”) dated as of June 16, 2011 by delivery of shares of Common Stock of
Borrower on and subject to the conditions set forth in Article II of such
Debenture.
 
1.
Date of Conversion
_______________________

 
2.
Shares To Be Delivered:
_______________________

 

 
______________________________
 
By:_______________________________
 
Name:_____________________________
 
Title:______________________________

 


 
 

--------------------------------------------------------------------------------

 